940 A.2d 297 (2008)
193 N.J. 489
In the Matter of David J. WITHERSPOON, an Attorney at Law.
Supreme Court of New Jersey.
February 14, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-171, concluding that DAVID J. WITHERSPOON of NEWARK, who was admitted to the bar of this State in 1994, should be censured for violating RPC 1.4(b) (failure to keep client reasonably informed about the status of matter) and RPC 1.4(c) (failure to explain matter to the extent reasonably necessary to permit informed decisions), and good cause appearing;
It is ORDERED that DAVID J. WITHERSPOON is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs, and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.